
	

113 HR 5518 IH: Assuring Quality Care for Veterans Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5518
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. McNerney introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the continuing professional education
			 reimbursement provided to health professionals employed by the Department
			 of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Assuring Quality Care for Veterans Act.
		2.Improvement of continuing professional education reimbursement for health professionals employed by
			 the Department of Veterans Affairs
			(a)In generalSection 7411 of title 38, United States Code, is amended—
				(1)by striking shall and inserting may;
				(2)by striking board-certified physician or dentist appointed under section 7401(1) of this title and inserting health professional appointed under paragraph (1) or (3) of section 7401 of this title;
				(3)by striking $1,000 and inserting $1,600;
				(4)by inserting required to maintain licensure after professional education; and
				(5)by adding at the end the following new sentence: No such health professional may receive reimbursement under this section and reimbursement for the
			 same expenses incurred for continuing professional education provided by a
			 Department medical center..
				(b)Clerical amendments
				(1)Section headingThe heading for such section is amended to read as follows:
					
						7411.Full-time health professionals: reimbursement of continuing professional education expenses.
				(2)Table of sectionsThe table of sections at the beginning of chapter 74 of such title is amended by striking the item
			 relating to section 7411 and inserting the following new item:
					
						
							7411. Full-time health professionals: reimbursement of continuing professional education expenses..
				
